
	
		II
		112th CONGRESS
		1st Session
		S. 670
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To authorize States and their political subdivisions to
		  regulate fuel economy and emissions standards for taxicabs.
	
	
		1.Short titleThis Act may be cited as the
			 Green Taxis Act of
			 2011.
		2.State fuel
			 economy regulation for taxicabsSection 32919 of title 49, United States
			 Code, is amended—
			(a)in subsection (a), by striking
			 When and inserting Except as provided under subsection
			 (d), when; and
			(b)by adding at the end the following:
				
					(d)TaxicabsNotwithstanding subsection (a), a State or
				political subdivision of a State may prescribe fuel economy requirements for
				taxicabs and other automobiles if—
						(1)such requirements are at least as stringent
				as applicable Federal requirements; and
						(2)such taxicabs and other automobiles—
							(A)are automobiles that are capable of
				transporting not more than 10 individuals, including the driver;
							(B)are commercially available or are designed
				and manufactured pursuant to a contract with such State or political
				subdivision of such State;
							(C)are operated for
				hire pursuant to an operating or regulatory license, permit, or other
				authorization issued by such State or political subdivision of such
				State;
							(D)provide local transportation for a fare
				determined on the basis of the time or distance traveled or a combination of
				time and distance traveled; and
							(E)do not exclusively
				provide transportation to and from
				airports.
							.
			3.State regulation
			 of motor vehicle emissions for taxicabsSection 209 of the Clean Air Act (42 U.S.C.
			 7543) is amended by adding at the end the following:
			
				(f)Taxicabs
					(1)Emission
				standardsNotwithstanding subsection (a), a State or political
				subdivision of a State may adopt and enforce standards for the control of
				emissions from new motor vehicles that are taxicabs and other vehicles if such
				standards will be, in the aggregate, at least as protective of public health
				and welfare as applicable Federal standards and if such taxicabs and other
				vehicles—
						(A)are passenger motor vehicles that are
				capable of transporting not more than 10 individuals, including the
				driver;
						(B)are commercially available or are designed
				and manufactured pursuant to a contract with such State or political
				subdivision thereof;
						(C)are operated for
				hire pursuant to an operating or regulatory license, permit, or other
				authorization issued by such State or political subdivision thereof;
						(D)provide local transportation for a fare
				determined on the basis of the time or distance traveled or a combination of
				time and distance traveled; and
						(E)do not exclusively
				provide transportation to and from airports.
						(2)Evaluation of
				standardsIf each standard of a State or a political subdivision
				of a State is at least as stringent as the comparable applicable Federal
				standard, such standard of such State or political subdivision of such State
				shall be deemed at least as protective of health and welfare as such Federal
				standards for purposes of this
				subsection.
					.
		
